Title: From James Madison to Tobias Lear, 28 May 1807
From: Madison, James
To: Lear, Tobias



Sir,
Washington, Department of State, May 28th. 1807.

I avail myself of the opportunity, which is still open, by the Chesapeake, to inform you that measures are just taken for placing 30,000 dollars in the hands of Sir Francis Baring and Company, subject to your orders.  If the state of our pecuniary affairs with Algiers should render it advisable, you will therefore be able to draw on that House to an amount not exceeding that sum.  Drafts beyond it would of course not be honored.  I am, &c

James Madison.


N.B.  The above credit is intended to cover the bills which you may have drawn upon Sir Francis Baring and Compy. since the date of that which you drew some time ago (about the 23d. Novr: 1806) in favor of John Gavino for £1500 Sterling, as well as to satisfy such others as you may have occasion to draw, not exceeding, in the whole, the limits of the credit.

